         Case 1:19-mc-00051-EGS Document 2 Filed 04/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                   X

                                    :
                                    :                       Miscellaneous Action No. _______
IN THE MATTER OF THE APPLICATION OF :
WP COMPANY LLC d/b/a THE            :
WASHINGTON POST FOR ACCESS TO       :                     ORAL HEARING REQUESTED
CERTAIN SEALED COURT RECORDS        :
                                    :
                                    :
                                                   X


                    CERTIFICATE OF CORPORATE DISCLOSURE

       WP Company LLC d/b/a The Washington Post (the “Post”) hereby certifies as follows:

       The Post is a wholly owned subsidiary of Nash Holdings LLC. Nash Holdings LLC is

privately held and does not have any outstanding securities in the hands of the public. These

representations are made in order that judges of this Court may determine the need for recusal.

Dated: April 11, 2019

                                             Respectfully submitted,

                                             DAVIS WRIGHT TREMAINE LLP


                                             By:       /s/ Laura R. Handman

                                             Laura R. Handman (DC Bar No. 444386)
                                             Eric J. Feder (DC Bar No. 1048522)

                                             1919 Pennsylvania Avenue NW, Suite 800
                                             Washington, D.C. 20006
                                             Tel.: (202) 973-4200
                                             Fax: (202) 973-4499
                                             Email: laurahandman@dwt.com
                                             Email: ericfeder@dwt.com

                                             Attorneys for Petitioner the WP Company d/b/a The
                                             Washington Post
